DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A) 
The amendment filed on 12/03/2021 has been acknowledged. 

Amendment Summary
Claims 1, 2, 7, 8, 9 and  10 are amended. 

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-14 have been considered but they are not persuasive.

1)
Applicant argues that 
Neither Sha, nor Venkataraman, nor any combination thereof,
teaches or suggests at least the below emphasized elements of claim 1.

“A method for resolving a dual Subscriber Identity Module
(OS) paging conflict, applied to user equipment (UE), the


acquiring a Connected Discontinuous Reception (cDRX)
long cycle for paging a data service Subscriber Identity
Module (SIM) in a Long Term Evolution (L TE) connected
state and a Discontinuous Reception (DRX) cycle for paging
a call service SIM in an idle state;

in response to determining that the cDRX long cycle equals
the DRX cycle, sending a DRX cycle changing request to a
base station associated with the call service SIM; and

resetting the DRX cycle based on a DRX cycle changing
response sent by the base station, wherein a new DRX cycle
after the resetting differs from the cDRX long cycle.”



Examiner respectfully disagrees with applicant remarks and arguments as Sha specifically described different length cycle of DRX where collision can occus with another DRX in ([0070];  If the cycle for monitoring pages on the other RAT is, for example, a whole or fractional multiple of (e.g., equal to) the CDRX cycle length, then the collision may occur during each on duration of the CDRX cycle). Sha does teaches about the two different DRX cycle being equal. Sha also teaches about requesting a modification in the DRX cycle by adding an offset value to the timing of DRX. as to avoid collision (See [0077]; taking action to obtain a new offset value may comprise transmitting a request to the first RAT network to assign a new offset value).

Therefore the rejection for claims 1-14 remains as per above Examiner answer to the applicant argument. The request to eliminate rejection has been denied. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sha (WO 2015/180059 A1) in view of Venkataraman  (US 2020/0053830 A1).


Regarding Claim 1, 7, 9
Shah teaches a method for resolving a dual Subscriber Identity Module (DS) paging conflict (See [0004]), applied to user equipment (UE) (Fig.1(UE)), 

the method comprising:

acquiring a Connected Discontinuous Reception (cDRX) long cycle for paging a data service Subscriber Identity Module (SIM) (See Fig.7; [0070]; UE performing CDRX on an LTE network) in a Long Term Evolution (LTE) connected state (See [0070]; FIG. 7 a UE performing CDRX on an LTE network) and a Discontinuous Reception (DRX) cycle for paging a call service SIM (See [0027]; [0070]; the UE determines to monitor another RAT (e.g., IxRTT, GSM) network for pages) in an idle state (See [0070]; monitoring pages on another RAT while the 1st RAT is in connected state);

        in response to determining that the cDRX long cycle equals the DRX cycle (See [0070]; equal to DRX cycle produces collision), sending a DRX cycle changing request to a base station associated with the data service (See [0072]; [0077]; transmitting a request to the first RAT network to assign a new offset value); and

(See [0071-0072]; changed cycle for receiving paging from second RAT) based on a DRX cycle changing response sent by the base station (See Fig.8(806); [0072]; [0077]; request different cycle from second RAT)  wherein a new DRX cycle after the resetting differs from the cDRX long (See (See Fig.8(806); [0072]; [0077]; offset value is added to the new DRX cycle) .

But Shah fails to explicitly recite
sending a DRX cycle changing request to a base station 
associated with the call service


However in analogous art,
Venkataraman teaches about sending a DRX cycle changing request to a base station associated with a call service (See [0010]; [0106-0107]; [0116-0117]).

Sha and Venkataraman are analogous art, because they all pertain to wireless communication technology with UE linked to at least two different networks. Sha teaches about requesting DRX cycle changed to a connected data base station. Venkataraman teaches about sending a DRX cycle changing request to a base station associated with a call service. Sha could use Venkataraman features in order to not disrupt the first network data session and changed the DRX cycle related to call. Therefore it would have been obvious to one of ordinary skill at the time of the filling of  Sha and Venkataraman as to obtain an efficient dual operational UE.


Regarding Claim 2, 10
Sha and Venkataraman teach all the features with respect to Claim 1, 9 and Venkataraman further teaches
             wherein sending the DRX cycle changing request to the base
station associated with the call service SIM comprises one of:

determining a target DRX cycle, including the target DRX cycle in the DRX cycle
changing request (See [0115-0116]; request DRX cycle value changed to avoid collisions), and sending the DRX cycle changing request to the base station (See [0115-0116]; request DRX cycle value changed to avoid collisions) or

including request information in the DRX cycle changing request (See [0115-0116]; request DRX cycle value changed to avoid collisions), the request
information being configured to request the base station to assign the new DRX cycle (See [0115-0116]; request addressed to base station DRX cycle value (High) changed to avoid collisions).

(The term “or” indicates that at least one of the limitation cab be treated in the analysis)



Regarding Claim 3, 11
Sha and Venkataraman teach all the features with respect to Claim 2, 10 and Venkataraman further teaches 

               before resetting the DRX cycle based on the DRX cycle changing
response sent by the base station, further comprising:

receiving the DRX cycle changing response sent by the base station, the DRX cycle changing response comprising the new DRX cycle (See [0115-016]; base station transmit new DRX cycle to UE), 
the new DRX cycle equaling the target DRX cycle or differing from the target DRX cycle (See [0115-016]; Higher DRX cycle or Network specified cycle ),.


Regarding Claim 4, 12
Sha and Venkataraman teach all the features with respect to Claim 1, 9 and Venkataraman further teaches 
              wherein sending the DRX cycle changing request to the base
station associated with the call service SIM comprises:


instructing a Network Access Service (NAS) module to send the DRX cycle changing request (See [0115-0116]; NAS registration uplink message); and
sending, using the NAS module, the DRX cycle changing request to the base station (See [0115-0116]; NAS registration uplink message).


Regarding Claim 5, 13
Sha and Venkataraman teach all the features with respect to Claim 4, 12 and Venkataraman further teaches 
            wherein the DRX cycle changing request is included in one of a
tracking area update request or an attach request (See [0115-0116]; during an NAS registration uplink message or signaling to Base Station).


Regarding Claim 6, 13
Sha and Venkataraman teach all the features with respect to Claim 1, 9 and Venkataraman further teaches 
                         wherein resetting the DRX cycle based on the DRX cycle changing
response sent by the base station comprises:


(See [0116-0117]; UE may increase the DRX cycle according to response received).



Regarding Claim 8,
Sha and Venkataraman teach all the features with respect to Claim 7 and Venkataraman further teaches 

              wherein generating the DRX cycle changing response based on the DRX cycle changing request, and sending the DRX cycle changing response to the UE
comprises one of:

in response to determining that the DRX cycle changing request includes a target DRX cycle, and that the target DRX cycle is not supported (See [0115-0117]; [0146]; negotiation between UE and Network), 
configuring a new DRX cycle, including the new DRX cycle in the DRX cycle changing response, and sending the DRX cycle changing response to the UE  (See [0115-0117]; [0146]; new offset value are created between UE and Network),; or


(See [0115-0117]; [0131]; negotiation between UE and Network to eliminate collision), 
configuring the new DRX cycle, including the new DRX cycle in the DRX cycle changing response, and sending the DRX cycle changing response to the UE  (See [0115-0117]; [0131]; new offset value are created between UE and Network);.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646